229 F.2d 737
Angelina COLELLO and Joseph J. Colello, Plaintiffs-Appellants,v.Eric E. SUNDQUIST, Defendant-Appellee.
No. 231, Docket 23856.
United States Court of Appeals Second Circuit.
Argued Jan. 12, 1956.Decided Jan. 12, 1956.

William Auerbach, New York City, for appellants.
Evans, Orr, Walsh, Gourlay & Pacelli, New York City (William F. Laffan, Jr., Elmhurst, or counsel), for appellee.
Before CLARK, Chief Judge, and FRANK and LUMBARD, Circuit Judges.
PER CURIAM.


1
Judgment affirmed in open court on the opinion below, 137 F. Supp. 649.